—Judgment, Supreme Court, Bronx County (William C. Donnino, J.), rendered October 10, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the fourth degree and criminal possession of a controlled substance in the fifth degree, and sentencing him to concurrent prison terms of 41A to 9 years and 2 to 4 years, respectively, unanimously affirmed.
Evidence of two uncharged crimes was properly admitted at defendant’s trial to establish possession with intent to sell 24 envelopes of PCP recovered near him when arrested (People v Alvino, 71 NY2d 233). The majority of the defendant’s claims challenging comments the prosecutor made during summation are unpreserved for appellate review (CPL 470.05 [2]; People v Medina, 53 NY2d 951, 953). Were we to review the entire summation, we would find that the comments objected to do not warrant reversal (People v Crimmins, 36 NY2d 230). Concur — Carro, J. P., Rosenberger, Kassal and Rubin, JJ.